UNITED STATES DISTRICT COURT The Clerk of the Court is directed to
SOUTHERN DISTRICT OF NEW YORK _ mail a copy of this Order to the Plaintiff

 

LEVI FOERDERER,

Plaintiff,
No. 19-CV-11124 (KMK)
-Y-
ORDER OF SERVICE
EQUIFAX INFORMATION SERVICES, LLC,

Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff Levi Foerderer (“Plaintiff”), currently incarcerated at FCI Otisville, brings this
pro se action under the Fair Credit Reporting Act, 15 U.S.C. § 1681 ef seq. Plaintiff alleges that
Defendant Equifax Information Services, LLC (“Defendant”) failed to provide him a copy of his
credit report. By Order dated December 10, 2019, the Court granted Plaintiffs request to
proceed without prepayment of fees, that is, in forma pauperis (“IFP”).!

I. Standard of Review

The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or
malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a
defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2\(B); see Livingston v.
Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a
complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While
the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 

 
“strongest [claims] that they suggest,” Iriestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474—
75 (2d Cir. 2006) (emphasis in original) (quotation marks and citations omitted).

Il. Discussion

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (stating that the court must order the
Marshals Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of
the Federal Rules of Civil Procedure generally requires that a summons and complaint be served
within 90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have
served the summons and Complaint until the Court reviewed the Complaint and ordered that a
summons be issued. The Court therefore extends the time to serve until 90 days after the date the
summons is issued. If the Complaint is not served within that time, Plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff's responsibility to request an extension of time for service); see also Murray
v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendant through the U.S. Marshals Service, the
Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form
(“USM-285 form”) for this Defendant. The Clerk of Court is further instructed to issue a
summons and deliver to the U.S. Marshals Service all the paperwork necessary for the U.S.

Marshals Service to effect service upon Defendant.

2

 
Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so,

fil, CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.
‘ The Clerk of Court is further instructed to complete the USM-285 forms with the address
for Defendant and deliver to the U.S. Marshals Service all documents necessary to effect service.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S, 438, 444-45 (1962) (holding that an appeliant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: Dec. (2, 201%
White Plains, New York

 

 

KENNETH M. KARAS
United States District Judge

The Clerk of the Court is directed: to
mail a copy of this Order to the Plaintiff

 

 
DEFENDANTS AND SERVICE ADDRESSES

Equifax Information Services Inc.
1550 Peachtree Street, N. W.,
Atlanta, GA 30309
